MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                            FILED
      this Memorandum Decision shall not be
                                                                                    Apr 19 2018, 9:06 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                      CLERK
                                                                                    Indiana Supreme Court
      the defense of res judicata, collateral                                          Court of Appeals
                                                                                         and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   APPELLEE PRO SE
      Thomas J. Lantz                                          Jacob N. Snowden
      Montgomery, Elsner & Pardieck, LLP                       Westport, Indiana
      Seymour, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Marlena Koerner,                                         April 19, 2018
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               36A01-1711-DR-2641
              v.                                               Appeal from the Jackson Superior
                                                               Court
      Jacob Snowden,                                           The Honorable Bruce A.
      Appellee-Respondent.                                     MacTavish, Judge
                                                               Trial Court Cause No.
                                                               36D02-1102-DR-44



      Najam, Judge.


                                       Statement of the Case
[1]   Marlena Koerner (“Mother”) appeals the trial court’s denial of her motion to

      terminate Jacob Snowden’s (“Father”) parenting time with the parties’


      Court of Appeals of Indiana | Memorandum Decision 36A01-1711-DR-2641 | April 19, 2018                 Page 1 of 3
      daughter, K.S. (“Child”). Mother presents two issues for our review, but,

      because we lack subject matter jurisdiction over this appeal, we do not reach its

      merits. We dismiss.


                                 Facts and Procedural History
[2]   Mother and Father were married and had one child together, K.S. In April

      2011, they dissolved their marriage. On September 28, 2017, Mother filed a

      motion to terminate parenting time, whereby she moved the trial court to

      “terminate” Father’s parenting time with Child due to his “emotional abuse” of

      Child. Appellant’s App. Vol. II at 14. The trial court initially set a hearing on

      Mother’s motion for October 20. However, on October 17, the trial court

      issued an order vacating the October 20 hearing, denying Mother’s motion, and

      ordering the parties to participate in mediation on the issues of parenting time,

      contempt, and child support. This appeal ensued.


                                     Discussion and Decision
[3]   As this court explained in Bacon v. Bacon, 877 N.E.2d 801, 804 (Ind. Ct. App.

      2007), trans. denied:


              The Indiana Court of Appeals has jurisdiction in all appeals from
              final judgments. Ind. Appellate Rule 5(A). A “final judgment”
              is one which “disposes of all claims as to all parties. . . .” App.
              R. 2(H)(1). A final judgment disposes of all issues as to all
              parties, thereby ending the particular case and leaving nothing for
              future determination. Georgos v. Jackson, 790 N.E.2d 448, 451
              (Ind. 2003). Whether an order is a final judgment governs our
              subject matter jurisdiction, and it can be raised at any time by
              any party or by the court itself. Id.

      Court of Appeals of Indiana | Memorandum Decision 36A01-1711-DR-2641 | April 19, 2018   Page 2 of 3
[4]   Here, the trial court’s October 17, 2017, order neither disposes of all claims

      between the parties nor ends the case. Indeed, the court’s order concludes with

      instructions that the parties “submit to mediation within forty-five (45) days on

      the issues of parenting time, contempt[,] and child support[.]” Appellant’s App.

      Vol. II at 18. As the trial court’s order was not a final judgment,1 Mother

      cannot appeal unless the order is an appealable interlocutory order, which it is

      not. The order is not appealable as of right under Appellate Rule 14(A), and

      Mother did not seek certification of the order for a discretionary interlocutory

      appeal under Appellate Rule 14(B).2 See App. R. 14. Accordingly, we do not

      have subject matter jurisdiction over this appeal.


[5]   Dismissed.


      Robb, J., and Altice, J, concur.




      1
        The trial court did not expressly determine that “there is no just reason for delay” or direct the entry of
      judgment under Trial Rules 54(B) or 56(C). App. R. 2(H).
      2
          In her notice of appeal, Mother purports to appeal from a final judgment.


      Court of Appeals of Indiana | Memorandum Decision 36A01-1711-DR-2641 | April 19, 2018                 Page 3 of 3